DISSENTING OPINION
Bland and Lenroot, Judges:
We can not concur in the decision of the majority except as to the merchandise represented by Exhibits 1, 3, 5, 6, and 10. As to the merchandise represented by the other exhibits we think, under the record, the classifications by the collector should have been sustained, and the judgment of the United States Customs Court as to them should have been reversed.
The household or kitchen utensil paragraph was clearly intended to cover articles, which, as was said in United States v. Ellis Silver Co., 16 Ct. Cust. Appls. 570, T. D. 43297, were “designed and chiefly used for utilitarian purposes — utensils.” We further said there that only such articles as are in the form, generally, of vessels, and are of the character of utensils, designed and used chiefly for utilitarian purposes, are included within the provisions for hollow ware.
In the instant case, the opinion of the majority rests on the weight of the evidence being with the special findings of facts by the court *109below. The first finding of fact refers to centerpieces represented by Exhibit 1, and the finding says that they “are used in the dining room or hying room of the home for serving cakes, crackers, fruit, sandwiches,- etc.” There is no finding that they are so chiefly used.
In the second finding,.the bronze and earthenware vases represented by Exhibits 2 and 7, and the vase of wrought iron and glass represented by illustrative Exhibit A, are said to be chiefly used in the home for holding flowers, artificial or natural.
.The third finding is that bronze and porcelain trays, represented by Exhibits 3,5, and 10, are “used in dining and living rooms of homes for serving almonds, mints, etc.” No chief use found.
The fourth finding is that bronze and porcelain boxes represented by illustrative Exhibit D “are used in the home as candy containers.” No chief use found.
The fifth finding is that the bronze and crystal centerpiece represented by Exhibit 6 “is used on the table or buffet for holding fruit.” No chief use found.
The sixth finding is that metal and alabaster boxes, represented by Exhibits 8 and 9 and by illustrative Exhibits B and E, “are used in the home as candy containers.” No chief use found.
The seventh finding is that bronze and glass feather trays represented by illustrative Exhibit C are used to carry glasses from one place to another in the home. . No chief use found.
It is difficult to understand how the court’s findings 1, 3, 4, 5, 6, and 7 could possibly require that the articles mentioned in those findings should be classified by chief use when no such finding is made. Moreover, the findings do not in any instance touch the question as to what the articles were designed for.
Our objection to the opinion of the majority, however, goes further than is above indicated. In finding 2, the finding of the court below was that the vases were chiefly used in the home for holding flowers. An article may be used in the home all the time for holding flowers and yet it may be said that it is not designed and chiefly used for that purpose because it may be designed and chiefly used for its ornamental effect.
It is a well-established rule that the classification of an article by the collector carries with it the presumption that he found all the necessary facts to exist which brought the goods within that classification, and the burden is upon the protestant to overcome such presumption. United States v. Lilly & Co., and Parke, Davis & Co., 14 Ct. Cust. Appls. 332, T. D. 41970. The presumption from the collector’s classification in this case therefore follows that in finding that the articles here involved were not dutiable under the provisions of paragraph 339, he found that they were not designed or chiefly used as household utensils. The articles themselves, except those *110represented by Exhibits 1, 3, 5, 6, and 10, lend support to the conclusion that they are designed to be used chiefly for the purpose of ornamentation. In the instance at bar, every article involved, except those represented by the above referred to exhibits, is expensive and very highly ornamental. It is clear that the ornamental vases, when flowers are put in them, become more ornamental and their flower use only accentuates the ornamental character of the importation.
It is, to our minds, wholly incongruous to classify the highly ornamented articles above referred to, some of which are in part of alabaster and filigree work, as household utensils along with washtubs, coal buckets, and the like. The Luneville vases in this case possess artistic merit to such a degree that they should not be regarded as mere ornamented flowerpots which might be properly regarded as household utensils. Some of the most beautiful and expensive pieces of art are incidentally utilitarian and would not be in a home unless continuously used for some slight utilitarian purpose, and yet they are designed to be used and are chiefly used for.an ornamental or artistic purpose.
Of course, there are household, kitchen, and hospital utensils which are ornamental, and if such ornamentation is an- incident rather than the controlling factor in their use, they are still utensils. Each importation should be considered without respect to any hard and fast general rule that can be laid down.
It is our opinion that in this case it was incumbent upon the importer to prove a state of facts from which it could be determined that the articles were not designed and used chiefly for ornamental purposes. As to the above referred to highly ornamental articles, the proof in the case does not overcome the presumption of correctness of the classifications of the collector.